Citation Nr: 0831098	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for headaches prior to October 3, 2006.

2.  Entitlement to an initial disability rating greater than 
30 percent for headaches beginning October 3, 2006.

3.  Entitlement to an initial compensable disability rating 
for bilateral tinea pedis.

4.  Entitlement to an initial disability rating greater than 
10 percent for a lumbar spine disability.

5.  Entitlement to an initial compensable disability rating 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which, in part, granted service 
connection for headaches (rated noncompensably disabling), 
bilateral tinea pedis (rated noncompensably disabling), 
lumbar spine disability (rated 10 percent disabling), and 
patellofemoral syndrome of the left knee (rated 
noncompensably disabling). The veteran disagreed with the 
disability ratings assigned and was afforded VA examinations 
in October 2006.   By rating decision dated in January 2007, 
the RO increased the veteran's disability rating for 
headaches from non-compensable to 30 percent with an 
effective date of October 3, 2006, the date of the VA 
examination.  Where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, the veteran's headache rating claims, 
both prior to and beginning October 3, 2006, remain before 
the Board.

The veteran testified before the undersigned at a 
videoconference hearing in February 2006.  A transcript of 
this hearing has been associated with the claims folder.  
This claim was previously before the Board and was remanded 
for further development in June 2006.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Both prior to and beginning October 3, 2006 the veteran's 
headaches were manifested by occasional prostrating attacks 
that are not productive of severe economic inadaptability.

3.  The veteran's bilateral tinea pedis is manifested by mild 
scaling around the heels and between the toes on both feet, 
involving less than 5 percent of his total body skin surface.  
His skin disorder is not shown to have required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  

4.  The veteran's lumbar spine disability is manifested by no 
more than mild limitation of motion, with forward flexion 
greater than 60 degrees, but with pain and fatigability on 
repetitive forward motion.  No incapacitating episodes or 
objective neurological impairment are shown. 

5. The veteran's left knee disability is manifested by 
subjective complaints of pain and objective findings of some 
limitation of motion but with pain and fatigability on flare-
ups.


CONCLUSIONS OF LAW

1.  An initial disability rating of 30 percent for headaches 
prior to October 3, 2006 is warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, 
Diagnostic Code 8199-8100 (2007).

2.  The criteria for an initial disability rating greater 
than 30 percent rating for headaches beginning October 3, 
2006 are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§4.1, 4.3, 4.7, 4.12a, Diagnostic Code 8199-8100 
(2007).

3.  The criteria for an initial compensable disability rating 
for bilateral tinea pedis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7813-7806 (2007).

4.  Considering functional impairment in conjunction with the 
applicable schedular criteria, it is concluded that an 
initial disability rating of 20 percent for a lumbar 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5295-5237 (2007), DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

5.  Considering functional impairment in conjunction with the 
applicable schedular criteria, it is concluded that an 
initial disability rating of 10 percent for a left knee 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260 (2007), DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, VA outpatient treatment records, and 
private medical records.  The veteran was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Acting Veterans Law Judge and 
he was afforded VA medical examinations in January 2004 and 
October 2006.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Court of Appeals for Veterans Claims (Court) has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).    

Analysis

	1.  Headaches

The veteran contends that his service-connected headaches are 
more disabling than currently evaluated.  The veteran's 
headaches are currently rated by analogy under 38 C.F.R. § 
4.12a, DC 8199-8100 as 30 percent disabling.  Under DC 8100, 
migraines are evaluated as follows: a 50 percent rating is 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; a 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months; a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in 2 months over last several months; and, a non-
compensable rating is assigned with less frequent attacks.  
38 C.F.R. § 4.124a, DC 8100 (2007).

In this case, the RO issued a rating decision in February 
2004 which granted service connection for headaches and 
assigned a noncompensable evaluation.  The veteran appealed 
the noncompensable rating initially assigned.  Hence, the 
issue of the proper evaluation to be assigned the veteran's 
headaches from the time period beginning with the grant of 
original service connection is now before the Board, pursuant 
to the Court's holding in Fenderson.  In addition, the Board 
notes that while the veteran's service-connected headaches 
were initially assigned a noncompensable rating, the 
veteran's headaches evaluation was increased to 30 percent 
effective October 3, 2006 in an January 2007 rating decision.

There are two periods of time at issue here: prior to, 
October 3, 2006, for which the RO has assigned a 
noncompensable rating; and from October 3, 2006, to the 
present, for which the RO assigned a rating of 30 percent.  
The Board will consider the proper evaluation to be assigned 
for both time periods, pursuant to the Court's holding in 
Fenderson.

a.  Prior to October 3, 2006

Evidence relevant to the level of severity of the veteran's 
headaches prior to October 3, 2006, includes a VA examination 
dated in January 2004.  At that time the veteran complained 
of almost daily headaches, beginning in August 2003.  The 
impression was "headaches, probably migraine."  

Also of record are VA treatment notes dated from January 2004 
through June 2006 and private treatment records dated from 
February 2005 through February 2006.  While these records 
reflect some complaints of headaches they primarily show 
treatment for right knee and ankle disorders and a 
psychiatric disorder.  

Given the evidence of record, the Board finds that a 
disability rating of 30 percent, but no higher, is warranted 
for the veteran's headaches for the full pendency of his 
claim.  As above, under DC 8100, a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over last several months.  38 C.F.R. 
§ 4.124a, DC 8100 (2007).  During the January 2004 
examination the veteran complained of daily headaches.  While 
it is unclear whether these daily headaches can be considered 
"prostrating attacks," the benefit of the doubt is afforded 
the veteran on this point and a rating of 30 percent for the 
full pendency of the veteran's claim is warranted.
 
        b.  Beginning October 3, 2006

Evidence relevant to the level of severity of the veteran's 
headaches beginning October 3, 2006, includes a VA 
examination dated in October 2006.  At this examination the 
veteran reported that he began having headaches after 
returning from Iraq in 2003.  He described the headaches as 
tightness across his head with sharp pain in the temple.  He 
becomes sensitive to light and noise and becomes nauseated 
and lightheaded.  There were no complaints of vomiting, 
seizures, or focal neurologic complaints.  The veteran 
reported that he has two to three headaches per month but 
does not use continuous medication.  Most attacks are 
prostrating and they last for hours.  The diagnosis was 
headaches with significant effects regarding his occupation, 
including increased absenteeism, about two weeks of work in 
the last 12 months due to headaches.  

Given the evidence of record, the Board finds that a 
disability rating in excess of 30 percent for the veteran's 
headaches is not warranted either before or after October 3, 
2006.  As was stated earlier, the next higher rating of 50 
percent under DC 8100 requires evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  While the veteran has 
reported that he suffers from headaches occurring two to 
three times per month, there is no clinical documentation 
that these headaches are manifested by completely prostrating 
and prolonged attacks.  Furthermore, the veteran states that 
he misses work only two weeks out of every twelve months due 
to his headaches.  Such minor absences from work are not 
indicative of severe economic inadaptability and are already 
contemplated in the assigned evaluation.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate headaches, consideration of other diagnostic 
codes for evaluating the disability is not appropriate.  See 
38 C.F.R. § 4.20.  Accordingly, the Board finds that a 30 
percent rating is the appropriate evaluation in this case, 
before and after October 3, 2006, and that the degree of 
impairment resulting from the service-connected headaches in 
this case does not more nearly approximate the next higher 
rating.  

2.	Bilateral Tinea Pedis

The veteran contends that his service connected bilateral 
tinea pedis is more disabling than currently evaluated.  The 
veteran's skin condition is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.118, DC 7813-7806 (2007).  
Under DC 7806 disorders of the skin will be rated as follows: 
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period will result in a 60 percent evaluation.  20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period will result in a 10 percent 
evaluation.  Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period will 
result in a non compensable evaluation.  38 C.F.R. § 4.118, 
DC 7813-7806 (2007).  

Evidence relevant to the current level of severity of the 
veteran's skin condition includes two VA examinations 
conducted in  January 2004 and October 2006.  During the 
January 2004 examination the veteran reported that he had had 
increased perspiration and some skin lesions on his feet and 
also his toenails but denied any current skin problems with 
his feet.  The impression was onychomycosis of the toenails 
with no evidence of skin involvement at the time.

During the October 2006 examination the veteran reported a 
constant burning/itching sensation with scaling around the 
toes, balls of feet, and heels.  The veteran reported that he 
uses a topical treatment (i.e., tinactin powder) twice a day 
for less than one week in the past 12 months.  He denied the 
use of corticosteroid or immunosuppressive drugs.  On 
physical examination the examiner noted that the affected 
area was less than 5 percent of the veteran's total body and 
0 percent of the veteran's exposed areas (i.e., head, face, 
neck, hands).  The examiner also reported mild scaling around 
the heels and between the toes on both feet.  The diagnosis 
was bilateral tinea pedis.    

Also of record are VA treatment notes dated from January 2004 
through June 2006 and private treatment records dated from 
February 2005 through February 2006.  While these records 
reflect some complaints of skin problems they primarily show 
treatment for right knee and ankle disorders and a 
psychiatric disorder.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
compensable disability rating under DC 7899-7806 for the 
veteran's service-connected skin disorder.  There is no 
evidence that the veteran's skin disorder affects more than 5 
percent of the entire body or exposed areas affected.  Nor is 
there evidence that the veteran's skin condition requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  Therefore, the assignment of a compensable 
disability rating under DC 7899-7806 must be denied.  There 
are no other alternative diagnostic codes under 38 C.F.R. § 
4.118 that could apply to the veteran's skin disorder.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's bilateral tinea pedis.

	3.  Lumbar Spine

The veteran contends that his service-connected lumbar spine 
disorder is more disabling than currently evaluated.  The 
veteran's low back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295-5237 (2007), the 
diagnostic code for lumbar strain.

Under DC 5237 a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (2007).

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2) (2007).    

Evidence relevant to the level of severity of the veteran's 
low back disorder includes VA examinations dated in January 
2004 and October 2006.  During the January 2004 examination 
the veteran stated that he injured his back lifting heavy 
objects for the first time in 2001.  He re-injured it in 
August 2003, again lifting heavy objects.  He now has pain on 
lifting or bending.  No imaging studies had been done and 
there were no symptoms of radiculopathy.  On physical 
examination the examiner noted 90 degrees of flexion of the 
lumbosacral spine with 20 degrees extension.  There was some 
tenderness and spasm of the lumbosacral muscles but the 
neurologic examination was negative.  An X-ray of the back 
was normal.   

During the October 2006 examination the veteran reported that 
he began having low back pain after a motor vehicle accident 
in 2000/2001.  He was placed on bed rest for two days.  Since 
then, the veteran reportedly has had constant pain in his 
back.  He also reported stiffness and a "catch" in his 
back, particularly in the morning.  He reported episodes of 
tingling numbness in his legs if he gets into a particular 
position.  He treats the pain with ibuprofen and physical 
therapy.  There was no history of urinary problems but the 
veteran did report numbness and paresthesias.  The veteran 
also complained of fatigue, decreased motion, stiffness, 
weakness spasms, and constant pain which is worse in the 
mornings.  The pain was described as a "nagging dull ache" 
of moderate severity, constant duration, and daily frequency.  
There was no reported radiation of the pain.  The veteran 
reported flare-ups of his spinal condition which were severe 
and occurred weekly, lasting one to two days.  He treated 
these flare-ups with rest, elevating his legs, and 
stretching.  The veteran stated that he experienced an 80 
percent increase in impairment during these flare-ups.  The 
veteran reported no incapacitating episodes of the 
thoracolumbar region during the past 12 months.  He also 
reported that he walked with a brace and could walk more than 
a quarter of a mile but less than a full mile.  The veteran 
stated that he uses lumbosacral support at work.  Sensory 
examination was normal.  On range of motion testing the 
examiner reported that the veteran had 0 to 80 degrees 
flexion with pain beginning at 70 degrees and 0 to 30 degrees 
extension with no pain.  The veteran also had 0 to 20 degrees 
of lateral flexion with no pain and 0 to 30 degrees of 
lateral rotation with no pain.  

The diagnosis was low back strain which resulted in increased 
absenteeism from the veteran's work.  The veteran stated that 
this disorder made it difficult for him to lift or carry 
items and caused him pain.  He also reported missing work 
during flare-ups of his back pain.  

Also of record are VA treatment notes dated from January 2004 
through June 2006 and private treatment records dated from 
February 2005 through February 2006.   While these records 
show some treatment for low back pain they primarily show 
treatment for right knee and ankle disorders and a 
psychiatric disorder.  

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not warranted 
for the veteran's lumbar spine disorder under the scheduler 
criteria.  The veteran's range of motion does not meet the 
criteria for a 20 percent rating under DC 5237 as his forward 
flexion is greater than 60 degrees, both with pain and 
without pain.  There is also no evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  During the 
October 2006 VA examination the veteran specifically denied 
any incapacitating episodes.  Thus, a disability rating 
greater than 10 percent under either DC 5237 or DC 5243 is 
not warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the veteran's back disorder.   
 
While the veteran's back disability does not warrant a higher 
evaluation under any of the schedular criteria, the record 
reflects that he has additional functional loss in terms of 
pain and fatigability.  Specifically, during the October 2006 
examination the veteran complained of fatigue, decreased 
motion, stiffness, and weakness of the low back.  He also 
reported a further 80 percent impairment in function during 
flare-ups.  With consideration of Deluca, and with 
application of 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, and 4.59, 
it is concluded that an increased rating to 20 percent is in 
order.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate disabilities of the spine, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  

	4.  Left Knee

The veteran's right knee disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5260.  Pursuant to DC 5260, limitation of flexion 
of a leg warrants a noncompensable evaluation if flexion is 
limited to 60 degrees, a 10 percent evaluation if flexion is 
limited to 45 degrees, a 20 percent evaluation if flexion is 
limited to 30 degrees or a 30 percent evaluation if flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

Evidence relevant to the current level of severity of the 
veteran's left knee disability includes VA examination 
reports dated in January 2004 and October 2006.  During the 
January 2004 examination the veteran reported bilateral knee 
pain since physical training.  Musculoskeletal examination of 
the left knee showed there was no swelling or tenderness.  
Range of motion was from 0 to 140 degrees.  The McMurray sign 
and drawer sign were both negative.  He did have a positive 
patellar grind sign on the left knee.  An X-ray of the knee 
showed no significant degenerative changes.  The diagnosis 
was patellofemoral syndrome of the left knee with no evidence 
of degenerative joint disease.  
	
During the October 2006 examination the veteran reported that 
he initially started having problems with his left knee 
during airborne school when he landed hard on his knee, 
twisting it upon landing in 2001.  Subsequent running in the 
military made him develop knee pain.  He reported that this 
has worsened to the point that there is constant pain in his 
knee.  This is worsened with activity.  With increased 
activity the veteran will experience more pain and swelling 
in the knee.  The veteran denied surgery, arthrocentesis, or 
injections.  He stated that he frequently uses a knee brace 
for ambulating and treats the pain with ibuprofen and 
glucosamine.  The veteran reported that he could only stand 
for 15-30 minutes.  He is able to walk more than one quarter 
of a mile but less than a full mile.  The veteran denied 
dislocation or subluxation.  The veteran complained of severe 
weekly flare-ups and stated that he experiences 80 percent 
further impairment in functioning during a flare-up.  The 
veteran also complained of swelling and tenderness of the 
left knee. 

Upon range of motion testing the veteran had 0 to 130 degrees 
of flexion-extension.  The diagnosis was patellofemoral 
syndrome with significant effects on the veteran's occupation 
including increased absenteeism, decreased mobility, and 
pain.  The examiner wrote the veteran's left knee symptoms 
slow him down, particularly during a flare-up.  The veteran 
has occasionally not worked because of his knee pain but this 
does not prevent him from doing his occupation.  With regard 
to Deluca, the examiner noted that the veteran was not in 
flare-up during the examination but opined that the veteran 
has mild functional limitation in the left knee due to pain.  
The examiner also noted that at the examination the veteran 
had pain and crepitus but no active synovitis and reiterated 
the veteran's report of an 80 percent further impairment in 
function during flare-up.  Based on this, the examiner opined 
that the veteran has a moderate degree of functional loss 
from a flare-up of symptoms or on extended use.      

Also of record are VA treatment notes dated from January 2004 
through June 2006 and private treatment records dated from 
February 2005 through February 2006.   While these records 
show some treatment for left knee pain they primarily show 
treatment for right knee and ankle disorders and a 
psychiatric disorder.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of an 
initial compensable disability rating for the veteran's 
service-connected left knee disorder under the scheduler 
criteria.  The veteran's range of motion does not meet the 
criteria for a 10 percent rating under DC 5260 as his flexion 
is greater than 60 degrees, both with pain and without pain.  
Furthermore, the veteran's full extension of 0 degrees does 
not constitute compensable limitation of motion under DC 
5261.  Thus, a noncompensable evaluation is the highest 
schedular rating the veteran could possibly receive for under 
DCs 5260 and 5261.  

Other potentially applicable DC's that provide for 
compensable evaluations include 5256 (ankylosis of the knee), 
5257 (recurrent subluxation or lateral instability), and 5258 
(dislocated semilunar cartilage).  There is no current 
evidence of ankylosis of the knee, recurrent subluxation, 
lateral instability, or dislocated semilunar cartilage with 
frequent episodes of "locking," and effusion into the 
joint.  In fact, the medical evidence of record, as 
summarized in pertinent part above, is consistently negative 
for symptoms such as instability, locking, and effusion.  
Thus, DC's 5256, 5257, and 5258 are not for application.

While the veteran's left knee disability does not warrant a 
higher evaluation under any of the schedular criteria, the 
record reflects that he has additional functional loss in 
terms of pain and flare-ups.  Specifically, during the 
October 2006 examination the veteran reported a further 80 
percent impairment in function during flare-ups and the 
examiner opined that the veteran had "mild functional 
limitation in the left knee due to pain" and a "moderate 
degree of functional loss from a flare-up of symptoms or on 
extended use."  With consideration of Deluca, and with 
application of 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, and 4.59, 
it is concluded that an increased rating to 10 percent is in 
order.

The Board notes that there is no evidence of record that the 
veteran's service-connected disorders cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for rating disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disorders.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

An initial disability rating of 30 percent, but no higher, 
for headaches for prior to October 3, 2006, is granted.

An initial disability rating greater than 30 percent for 
headaches beginning October 3, 2006, is denied.

An initial compensable disability rating for bilateral tinea 
pedis is denied.

An initial disability rating of 20 percent for a lumbar spine 
disorder is granted.

An initial disability rating of 10 percent for a left knee 
disability is granted.


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


